The Chancellor.
The motion to dissolve is denied, and the demurrer to the bill overruled. It is true that the purchaser at the sheriff’s sale, or his grantee, might bring ejectment, and obtain from tbe court in which the ejectment is brought, a rule to stay waste; hut in the mean time, and before that could be done, tbe mortgagor, remaining in possession, might destroy the property, or commit irreparable waste; and compensation in damages might not be attainable by reason of the inability of the mortgagor to respond.
If this court should not, itself, put the purchaser at sheriff’s sale, of mortgaged premises, in possession, it should certainly extend its arm to protect the property from waste and destruction until the purchaser can have an opportunity of obtaining the aid which a court of law, on ejectment being brought, can afford him to prevent waste. In this case the title has passed from the defendant by the decree of this court. There is, therefore, no question of title in the way. The mortgagor is merely holding possession of the property, without pretence of title, till he can he lawfully dispossessed.
I have no doubt of tbe propriety of the interference of this court in such a case by injunction.
Motion denied, and demurrer overruled.